       Case 2:16-md-02724-CMR Document 1687 Filed 02/12/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                   MDL 2724
 PRICING ANTITRUST LITIGATION                     16-MD-2724

                                                  HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                            PRETRIAL ORDER NO. 157
                 (BRIEFING ON REVISED BELLWETHER SELECTION)

       AND NOW, this 12th day of February 2021, and the Court having vacated the previous

bellwether case selection, it is hereby ORDERED that if the parties are unable to agree upon

bellwether cases, the parties shall file memoranda of law as follows:

       1. Memoranda proposing the bellwether cases shall be filed no later than March 1, 2021,

and shall not exceed 25 pages.

       2. Responses shall be filed no later than March 15, 2021, and shall not exceed 25 pages.

       3. Replies may be filed no later than March 29, 2021, and shall not exceed 15 pages.

       It is so ORDERED.

                                                  BY THE COURT:

                                                  /s/Cynthia M. Rufe
                                                  _____________________
                                                  CYNTHIA M. RUFE, J.
